Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 14 to the Schedule 13D originally filed on August 16, 2007 (including additional amendments thereto) with respect to the Common Stock of The Steak n Shake Company.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 24, 2009 THE LION FUND, L.P. By: Biglari Capital Corp. General Partner By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer BIGLARI CAPITAL CORP. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer WESTERN ACQUISITIONS L.P. By: Western Investments Inc. General Partner By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer WESTERN INVESTMENTS INC. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer /s/ Sardar Biglari SARDAR BIGLARI WESTERN SIZZLIN CORP. By: /s/ Sardar Biglari Sardar Biglari, Chief Executive Officer MUSTANG CAPITAL PARTNERS I, LP By: Mustang Capital Advisors, LP Investment Manager and General Partner By: Mustang Capital Management, LLC General Partner By: /s/ Sardar Biglari Sardar Biglari as Attorney-In-Fact for John K. H. Linnartz, Managing Member MUSTANG CAPITAL PARTNERS II, LP By: Mustang Capital Advisors, LP Investment Manager and General Partner By: Mustang Capital Management, LLC General Partner By: /s/ Sardar Biglari Sardar Biglari as Attorney-In-Fact for John K. H. Linnartz, Managing Member MUSTANG CAPITAL ADVISORS, LP By: Mustang Capital Management, LLC General Partner By: /s/ Sardar Biglari Sardar Biglari as Attorney-In-Fact for John K. H. Linnartz, Managing Member MUSTANG CAPITAL MANAGEMENT, LLC By: /s/ Sardar Biglari Sardar Biglari as Attorney-In-Fact for John K. H. Linnartz, Managing Member /s/ Sardar Biglari SARDAR BIGLARI as Attorney-In-Fact for John K. H.
